PER CURIAM.
Alexander appeals the summary denial of his motion for postconviction relief. While direct appeal of judgment and sentence was pending before this court, Alexander filed with the trial court his motion for postconviction relief. The trial court summarily denied the motion. The trial court lacked jurisdiction to consider the *573postconviction relief motion while an appeal of the judgment and sentence was pending in this court. See State v. Meneses, 392 So.2d 905 (Fla.1981); Duenas v. State, 576 So.2d 435 (Fla. 2d DCA 1991).
Affirmed.
DANAHY, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.